         Case 1:20-cv-02821-AJN Document 57 Filed 05/18/20 Page 1 of 2


                                                                                                   5/18/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 Milton Barbecho, et al.,

                        Petitioners,
                                                                   20-cv-2821 (AJN)
                 –v–
                                                                        ORDER
 Thomas Decker, et al.,

                        Respondents.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of the parties’ May 15, 2020 joint letter. Dkt. No. 56. The Court

hereby adopts Respondents’ conditions of release and supervision with the following

modifications:

     1. The prohibition against associating with “known criminals” is vague and overbroad and

         thus the Court will not impose it.

     2. Respondents may not re-detain Petitioners once any state or locally issued mitigation

         orders are lifted unless they first seek and obtain permission from the Court to do so.

     3. Either party may seek modifications of the conditions of release and supervision,

         including conditions that apply to re-detention, in light of material changes in

         circumstances.

       The parties shall submit a proposed order of release in accord with the foregoing by 6

p.m. on May 18, 2020.

       SO ORDERED.




                                                 1
        Case 1:20-cv-02821-AJN Document 57 Filed 05/18/20 Page 2 of 2




Dated: May 18, 2020
New York, New York               ____________________________________
                                           ALISON J. NATHAN
                                         United States District Judge




                                      2
